75 U.S. 444 (____)
8 Wall. 444
BRONSON
v.
KIMPTON.
Supreme Court of United States.

Mr. J.A. Townsend (by whom the case of Bronson v. *445 Rodes[*] had been elaborately and ably argued at the last term) now stated for the plaintiff in error.
The CHIEF JUSTICE delivered the judgment of this court to the effect that the questions being no other than those already fully considered and determined in the cases referred to by the counsel, this case was necessarily
REVERSED, AND WOULD BE REMANDED FOR FURTHER PROCEEDINGS.
NOTES
[*]  7 Wallace, 229.